DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (JP 2009012238) in view of Aoki (JP 2013-123660). English translations of these references were provided with the IDS filed 07/03/19.
Regarding claim 7, Sato et al. teaches a water repellent coating film (See Abstract and claims), comprising: an undercoat layer formed on a surface of a base material (paragraph [0009]) and containing: fine particles (A) which include spherical silica particles having an average particle diameter of 15 micrometers or less (paragraphs [0011]-[0012]) which overlaps the claimed range of 2 µm to 50 µm; fine particles (B) including diatomaceous earth and water-repellant silica which are inherently porous and having an average particle diameter ¼ or less of the average particle diameter of fine particles (A) (paragraphs [0011]-[0012]), i.e. 3.75 micrometers or less which overlaps the claimed range of 1 µm to 15 µm; and an underlying resin (paragraph [0010]) and a finish film, i.e. topcoat layer formed on the undercoat layer; and containing a water repellent resin (paragraph [0013]), wherein a content of the fine particles (A) is 5 to 30 phr and fine particles (B) is 0.4 to 3.5 phr which results in an amount of fine particles (B), i.e. porous particles, in the undercoat layer of approximately 1 to 70% by mass with respect to a content of the spherical particles and overlaps the claimed range of 5 mass% or more and 80 mass% or less.
Sato et al. fails to teach the topcoat layer containing inorganic fine particles having an average particle diameter of 2 nm to 20 nm.
However, Aoki teaches a water repellent coating film (See Abstract and claims), comprising: a base film, i.e. an undercoat layer formed on a surface of a base material (paragraph [0019]) and a finish film, i.e. topcoat layer, formed on the undercoat layer and containing inorganic fine particles having an average particle diameter of 5 to 500 nm (paragraph [0040]) which overlaps the claimed range of 2 nm to 20 nm; and a water repellant resin (paragraphs [0044]-[0045]).
It would have been obvious to one of ordinary skill in the art to include inorganic fine nanoparticles in the topcoat layer of Sato et al. in order to enhance water repellency (Aoki, paragraph [0041]).
Regarding claim 9, Sato et al. teaches wherein the underlying resin is a polyurethane resin (paragraph [0010]).
Regarding claim 11, Sato et al. teaches wherein the finish coating film includes a water repellent resin that is a fluororesin or a silicone resin (paragraph [0013]).
Response to Arguments
Applicant’s arguments filed 05/23/22 have been considered but are moot because, in light of applicant’s new amendment, the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant amended claim 7 to recite “wherein a content of the porous particles in the undercoat layer is 5 mass% or more and 80 mass% or less with respect to a content of the spherical particles”.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG HUANG whose telephone number is (571)270-7387.  The examiner can normally be reached on Monday-Thursday from 7 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached at 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHENG YUAN HUANG/Primary Examiner, Art Unit 1787